 


109 HRES 366 IH: Commending the University of Michigan Wolverines softball team for winning the National Collegiate Athletic Association Division I Championship on June 8, 2005.
U.S. House of Representatives
2005-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 366 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2005 
Mr. Dingell (for himself, Mr. Upton, and Mr. Schwarz of Michigan) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Commending the University of Michigan Wolverines softball team for winning the National Collegiate Athletic Association Division I Championship on June 8, 2005. 
 
Whereas on June 8, 2005, the top-ranked University of Michigan Wolverines softball team defeated the University of California-Los Angeles (UCLA) Bruins in the Women’s College World Series two games to one to become only the eighth school to win the National Collegiate Athletic Association (NCAA) Softball Championship and the first Big Ten Conference team to claim a national title in softball or baseball since 1966; 
Whereas the Michigan softball team came from behind to win in both the World Series and in each of their two victories in the World Series; 
Whereas the Michigan softball team clinched the 2005 Women’s College World Series in an exciting extra-innings game with a 3-run home run in the 10th inning to win by a score of 4 to 1; 
Whereas the Michigan softball team hit at least one home run in 57 of 65 games during the 2005 season and is just one of three schools in NCAA history to hit 100 home runs in a season; 
Whereas in 2005, the Michigan softball team earned a number one ranking for the first time in school history and won its tenth Big Ten Conference championship and seventh Big Ten Tournament title en route to advancing to the Women’s College World Series for the eighth time; 
Whereas the NCAA Softball Championship marks the 52nd national championship for an athletic team at Michigan, the second for a women’s athletic team at Michigan, and the first for a softball program at a college located east of the Mississippi River; 
Whereas despite playing their first 33 games of the 2005 season on the road, the Michigan softball team began the season with 32 wins and 1 loss on the way to accumulating an impressive season record of 65 wins and only 7 losses; 
Whereas in 2005, Head Coach Carol Hutchins eclipsed the 900 win mark and in her 21-season career at Michigan has become the most victorious coach in any athletic program in Michigan history; 
Whereas Coach Hutchins also currently ranks among the top 10 active coaches in any NCAA Division I athletic program with 940 career wins and a .725 winning percentage; 
Whereas shortstop Jessica Merchant, second baseman Tiffany Haas, and pitcher Jennie Ritter were among the top 25 finalists for the USA Softball Collegiate Player of the Year Award; 
Whereas Jennie Ritter was awarded the highest individual honor in the Big Ten Conference as the 2005 Suzy Favor Female Athlete of the Year; 
Whereas a record-tying 8 players from the Michigan softball team were named to the Big Ten All-Conference Team, and 6 players were named to the Spring 2005 Academic All-Big Ten Conference Team; 
Whereas the superb coaching staff of the Michigan softball team, led by Carol Hutchins, Bonnie Tholl, Jennifer Brundage, and Jennifer Teague, was named the Speedline/NFCA National Coaching Staff of the Year; 
Whereas players on the Michigan softball team included Stephanie Bercaw, Angie Danis, Samantha Findlay, Alessandra Giampaolo, Tiffany Haas, Lauren Holland, Jennifer Kreinbrink, Grace Leutele, Becky Marx, Jessica Merchant, Rebekah Milian, Nicole Motycka, Jennie Ritter, Lauren Talbot, Michelle Teschler, Michelle Weatherdon, Lorilyn Wilson, Stephanie Winter, and Tiffany Worthy; and 
Whereas the Michigan softball team received tremendous support from its hometown fans during the season, setting a home attendance record in 2005, and bringing in the five largest crowds in program history: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the University of Michigan Wolverines softball team for winning the 2005 National Collegiate Athletic Association (NCAA) Division I Championship on June 8, 2005; and 
(2)recognizes all of the players and coaches of the Michigan softball team who were instrumental in winning the championship.  
 
